DETAILED ACTION
This is in response to applicant's communication filed on 04/09/2020, wherein:
Claim 31-50 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 46 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 17-19.  See MPEP § 608.01(n).  Accordingly, Examiner assumes that the claim is depending on claim 45.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31-32, 36-41, 45, and 47-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by South (US 20150111524 A1).

Regarding claim 31, South discloses a method (abstract and Fig. 3) comprising: 
receiving a first message over a communications network from a first communications device, the message relating to an emergency event (Fig. 3 step 310 and par. 0048 – “receiving a notification concerning an emergency situation”, par. 0033 – “a user may send an emergency notification and/or additional data related to the emergency via the user device”, par. 0042 – “the processor 210 may receive a notification concerning an emergency situation. The notification may include a location of the emergency situation and may be received from an emergency or law enforcement agency, one or more users of the system 200, and so forth. In one embodiment, user interfaces on the user device 130 and first responder device 162 may provide a button or other control element through which an individual may submit a report of an emergency situation. Such a report may automatically include the location of user device and any description input by the individual”);
determining the geographic location of the first communications device (par. 0042-0043, par. 0047 – “The notification may include a location of the emergency situation and/or its description, classification, type, action plan, and so forth. The location may be described with GPS coordinates, a street address, a street intersection, a landmark, or other information identifying a physical location”); 
causing transmission of an alert message to one or more second communications devices within a first area based on the determined location (Fig. 3 step 350 and par. 0050-0054 – “At operation 350, the individuals within the geo-fence may be informed about the emergency situation via a user interface of the user device associated with the individual”), the alert message providing an indication of the emergency event (Fig. 3 step 350, Fig. 6,  and par. 0050-0056, par. 0055 – “individual may be informed of the emergency by a message displayed on a screen of the user device”) and prompting feedback by means of the second communications devices relating to the emergency event (Fig. 3 step 360, Fig. 6-8, and par. 0059); and 
receiving one or more feedback messages relating to the emergency event from one or more of the second communications devices (Fig. 3 step 370 and par. 0059 – “the feedback may be received at the system 200 at operation 370. Thus, information on the state of the individual may be requested. In such a way, the interactive emergency information and identification system may receive information on a number and state of individuals who are affected by the emergency situation”).

Regarding claim 32, South discloses the method of claim 31, further comprising determining the validity of the first message based on the received feedback messages (par. 0045 – “The feedback may be received by the processor 210 and may include a request for help, a statement that no help is required, an assessment of the emergency situation, audio information, video information, text information associated with the emergency situation, and so forth. In one embodiment, the system 200 may dynamically alter the size and/or shape of the geo-fence based on the feedback received from the user devices. For instance, an individual may report that a shooter has moved to a second location. The system 200 may then move the center point of the geo-fence to the second location. In some embodiments, two or a larger pre-defined number of reports of such a change might be required to help ensure the geo-fence is not moved prematurely or erroneously. And, such movement of the geo-fence may trigger the transmission of a new round of emergency information messages to individuals now within the newly-located geo-fence”).

Regarding claim 36, South discloses the method of claim 31, wherein the received feedback messages comprise observational data relating to the emergency event, the observational data relating to one or more of visibility of the emergency event, audibility of the emergency event, smell from the emergency event, relative location (par. 0045 – “The feedback may be received by the processor 210 and may include a request for help, a statement that no help is required, an assessment of the emergency situation, audio information, video information, text information associated with the emergency situation, and so forth”).

Regarding claim 37, South discloses the method of claim 31 wherein the received feedback message comprises the geographic location of the second communications device from which the feedback message was received (abstract, Fig. 3, Fig. 5-8 disclose receiving feedback from users within geo-fence based on location information of user, which indicates that the feedback information including the location information).

claim 38, South discloses the method of claim 31, wherein causing transmission of the alert message comprises causing transmission of a feedback form prompting input of the feedback and for sending to a predetermined system (Fig. 6-7 and par. 0072-0074).
	
Regarding claim 39, South discloses the method of claim 38, wherein the transmitted feedback form comprises one or more alphanumeric text entry fields, each associated with a predefined observation relating to the emergency event, for receiving alphanumeric text relating to the emergency event (Fig. 7 item 706 and par. 0074).

Regarding claim 40, South discloses the method of claim 38, wherein the transmitted feedback form further comprises a means to upload or attach one or more of a photograph, video, and audio clip (Fig. 7 item 702/704 and par. 0074).

Regarding claim 41, South discloses the method of claim 40, wherein the transmitted feedback form automatically opens one or more of a camera or audio recording application at the one or more second communications devices in response to being received, opened or activated (par. 0074 – “the interactive emergency information and identification system 200 may provide a functionality allowing the individual to send data associated with the emergency situation to the system. In that regard, FIG. 7 illustrates an example screen 700 for providing emergency situation feedback, in accordance to some embodiments. The screen 700 may include at least "Send Photo/Video" 702, "Send Audio" 704, and "Send Message" 706 control elements. The data sent using the control elements 702-706 may be transmitted to the interactive emergency information and identification system 200 and then forwarded to appropriate agencies”).

Regarding claim 45, South discloses the method of claim 31, further comprising causing transmission of the alert message to one or more communications devices within a second area based on the determined location, the second area being different from the first area; and receiving one or more feedback messages relating to the emergency event from one or more of the communications devices in the second area (Fig. 3 and par. 0043 – “Further, the system 200 may dynamically alter the size and/or shape of the geo-fence during an emergency situation based on incoming information from first responders, law enforcement agencies, individuals with user devices, news outlets, etc.”).

claim 47, South dis discloses the method of claim 45, wherein the second area is determined based on the determined location and environmental data, e.g. weather conditions and user feedback data analysis from the first area (par. 0043 – “Additionally, the radius may be automatically determined based on characteristics (e.g., type, severity, etc.) of the emergency situation…. Further, the system 200 may dynamically alter the size and/or shape of the geo-fence during an emergency situation based on incoming information from first responders, law enforcement agencies, individuals with user devices, news outlets, etc.”, par. 0045, 0048-0049 disclose environmental data of the emergency such as earthquake/tsunami or severity of the emergency).

Regarding claim 48, South discloses the method of claim 31, further comprising generating a map, being a two or more - dimensional graphical representation based on the feedback messages indicative of positive feedback in relation to the first communications device (Fig. 10, Fig. 14,  par. 0079, and 0095-0102).		

Regarding claim 49, the scope and content of the claim recites a non-transitory computer-readable storage medium having stored thereon 

Regarding claim 50, the scope and content of the claim recites an apparatus (Fig. 1, Fig. 2 element 200), the apparatus having at least one processor and at least one memory having computer-readable code stored thereon for performing the method of claim 31, therefore, being addressed as in claim 31

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over South (US 20150111524 A1) in view of Jacobs et al. (US 20100279647 A1).

Regarding claim 33, South discloses the method of claim 32, however, the reference is silent on further details of claim 33.
Jacobs discloses wherein determining the validity comprises identifying the first message as valid if a number of feedback messages positively confirming the emergency event are received (Fig. 5 step 524 and par. 0081 disclose the determination at 524 is whether or not the other mobile devices are sharing information for collaboration. If yes, then the method may continue, at 526 to the emergency distress flow shown in FIG. 6, starting at 602).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of South, and have emergency distress confirmed by other mobile device, as taught by Jacobs because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize other (Fig 5 step 524 and par. 0081) to further ensure the validity of distress signal.

Regarding claim 35, the combined teaching of South and Jacobs discloses the method of claim 33, wherein determining the validity comprises identifying the first message as valid if the predetermined number of feedback messages provide feedback determined as being consistent with each other (South - par. 0045 – “The feedback may be received by the processor 210 and may include a request for help, a statement that no help is required, an assessment of the emergency situation, audio information, video information, text information associated with the emergency situation, and so forth”).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over South (US 20150111524 A1) in view of Jacobs et al. (US 20100279647 A1) and Halasz et al. (US 6886045 B1).

Regarding claim 34, the combined teaching of South and Jacob discloses the method of claim 33, wherein determining the validity (see above in claim 33). However, the combined teaching is silent on details that the feedbacks are within a predetermined time frame from when the alert message was caused to be transmitted.
Halasz discloses determining whether feedback is received within a predetermined time (claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of South and Jacob, and have determining whether feedback is received within a predetermined period of time, as taught by Halasz because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to implement time limit for receiving feedback.

Claim 42-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over South (US 20150111524 A1) in view of Abrahams et al. (US 9600997 B1).

Regarding claim 42, South discloses the method of claim 31, however, silent on further details of claim 42.
Abrahams discloses wherein causing transmission of the alert message to second communications devices within a first area comprises (col. 9 ln 33- 62 – “In other cases, the alerts can be sent only to those specific cellular towers covering the flood area of concern 160 such that, if a particular mobile device 150 is within the range of those cellular towers it will receive the alert and, if out of range of those towers, it will not receive the alert”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of South, and have alert sent on specific cellular tower, as taught by Abrahams because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to correlate location with cell tower location for sending alerts.

Regarding claim 43, the combined teaching of South and Abrahams discloses the method of claim 42, wherein the first sub-set of cells comprise and/or surround the received geographic location (Abrahams - col. 9 ln 33- 62 – “In other cases, the alerts can be sent only to those specific cellular towers covering the flood area of concern 160 such that, if a particular mobile device 150 is within the range of those cellular towers it will receive the alert and, if out of range of those towers, it will not receive the alert” – i.e. cellular tower comprise the geographic location. The combined teaching would be obvious for the same motivation indicated in claim 42).

Regarding claim 44, the combined teaching of South and Abrahams discloses the method of claim 42, wherein the first sub-set of cells surround a cell having an associated base station which is closest to the first communications device (South – Fig. 3 step 350 and par. 0050-0054 – “At operation 350, the individuals within the geo-fence may be informed about the emergency situation via a user interface of the user device associated with the individual”; Abrahams - col. 9 ln 33- 62 – “In other cases, the alerts can be sent only to those specific cellular towers covering the flood area of concern 160 such that, if a particular mobile device 150 is within the range of those cellular towers it will receive the alert and, if out of range of those towers, it will not receive the alert”. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of South, and have alert sent on specific cellular tower, as taught by Abrahams because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to map the geo-fence in South into cell towers coverage for sending alerts which would identify first sub-set of cells surround a cell having an associated base station which is closest to the first communications device that send out the message regarding to emergency event in South teaching Fig. 3 step 310 and par. 0048 ).

Regarding claim 46, South discloses the method of claim 45, however, silent on further details about claim 46 about wherein causing transmission of the alert message to the communications devices within the second area comprises causing transmission only to a second sub-set of cells of the cellular communications network, different from the first sub-set of cells.
Abrahams discloses wherein causing transmission of the alert message to second communications devices within a first area comprises causing transmission only to a first sub-set of cells of a cellular communications network, the first sub-set being determined based on the received geographic location (col. 9 ln 33- 62 – “In other cases, the alerts can be sent only to those specific cellular towers covering the flood area of concern 160 such that, if a particular mobile device 150 is within the range of those cellular towers it will receive the alert and, if out of range of those towers, it will not receive the alert”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of South, and have alert sent on specific cellular tower, as taught 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643